Shaw, C. J.
Upon the facts agreed in this case, the court are of opinion that the action cannot be maintained. It is brought by the plaintiff on the ground that as surety of William P. Prescott, the defendant’s intestate, he has paid money to the McLean Asylum, a hospital for the insane. It appears that in 1854 Lucy Ann Prescott, wife of said intestate, was admitted to the said hospital for relief and support; that thereupon William P. Prescott, the husband of the patient, signed an obligation with the plaintiff as surety, admitting that said Lucy was placed in the asylum at their request, and promising the trustees of the *337Massachusetts General Hospital (of which the McLean Asylum for the Insane is one department) to pay for the board, &c., of the said patient. William P. Prescott, the husband, died on the 22d‘ of November 1855, but Mrs. Prescott, the patient, continued at the asylum till November 1856. Whether her board was paid from November 1855, the decease of the husband, to the end of the quarter, does not appear. The trustees made a claim for board from the 1st of January 1856 to the removal of Mrs. Prescott in November 1856. The bill was made out as against the plaintiff as surety in the above stated obligation. The defendant, administrator of the intestate, refused to pay the same, and thereupon the plaintiff settled the account by paying $125. This must have been by compromise, the sum paid being about five eighths of the sum demanded.
It seems to be proper first to ascertain the nature and character of the intestate’s liability to the trustees of the hospital, and with that view to look at the terms- of the obligation and the relations in which the parties stood to each other. At the time of the admission of the wife to the asylum, the husband was bound for her support in sickness or in health, at his own house or at a hospital. The legal liability, if not technically the sole consideration of his promise, was apparently the moving cause, without which there is no reason to presume that he would have requested her admission or bound himself to pay for her support. By its terms it was a contingent and continuing promise; it must terminate with her life, because she could no longer be supported. We think it was made on a consideration which was also continuing and must terminate with the life of the husband, because then the marital relation and Liability to support her' ceased, and the grounds on which the obligation was undertaken ceased with it. The civil condition of the patient was thereby changed. Instead of being a feme covert, she became independent, qualified to act in her own right. She became liable for her own support; and so certain ldndred if any, the town of her settlement, and last of all the town of her actual residence, when she stood in need of -elief, became liable, who were not liable during the life of the *338husband. He entered into the obligation to support his wile in that particular manner, because it was his duty to support her somewhere, and he must be presumed to intend this obligation to be commensurate with that duty.
Many cases were cited to show that a man may by his contracts bind his personal representatives to pay money or perform other duties, warrant titles, and the like. Undoubtedly such obligations will be binding, but it is where such is the apparent intent and of course the legal effect of the contract.
If the husband’s liability under the contract is only coextensive with his legal duty, it may be asked why was any special obligation necessary or required. The answer is, that the trustees might have evidence of the husband’s admitted liability to pay them; and also to give collateral security, beyond his own personal responsibility, that what he had undertaken to do should be done.
The conclusion to which we come, as to the construction oí the obligation, is strengthened by the consideration, that if the liability of the estate was not limited to his own life, it was without limit, except that of the life of the wife, and he must be held bound if she should remain in the asylum a long series of years after his death, which is too extravagant to be supposed the true intent of the parties. It is a case where the generality of the words of promise is qualified and limited by the recitals, the subject matter, and the relations of the parties at the time of the contract.
The promise of the present plaintiff being that of a surety only, and that of the husband appearing on the face of the paper as principal, the court are of opinion that the obligation of the plaintiff did not extend beyond that of his principal; and therefore, had he defended the suit commenced against him, he must have prevailed. He had distinct notice from the defendant, the administrator, that he did not consider the estate of his intestate liable for this claim, and should not consent to pay it. We think he paid voluntarily, in his own wrong, and such payment establishes no claim against the estate of his principal for reimbursement. Judgment for the defendant.